DETAILED ACTION
Notice of AIA  Status
The present application is being examined under the AIA  the first inventor to file provisions. 

Priority
Receipt is acknowledged of certified copies of papers submitted under 35 U.S.C. 119(a)-(d), which papers have been placed of record in the file.


Information Disclosure Statement
The information disclosure statements (IDS) submitted on 12/18/2020 have being considered by the examiner.

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –
(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale or otherwise available to the public before the effective filing date of the claimed invention.
(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis 

Claims 1-4, and 11-12, are rejected under 35 U.S.C. 102(a) (1) as being anticipated by WU (US 2017/0262092 A1), hereinafter referenced as WU.

Regarding Claim 1, WU teaches a touch sensing device (Fig. 7, #2 called a capacitive touch system. Paragraph [0051]) comprising: a driving circuit (Fig. 7, #2T called a drive end. Paragraph [0047]) to supply to transmitting electrodes a plurality of first frequency driving signals having a first frequency and respectively representing different codes (Fig. 7-9, #X1 called a drive signal. Paragraph [0071]-WU discloses the modulation module #26 modulates the encoded drive signals Xc(t) using frequency division multiplexing (FDM) to concurrently output a plurality of encoded and modulated drive signals X.sub.1-X.sub.n to each row of the sensing elements (or drive electrodes D.sub.1-D.sub.n), wherein each of the encoded and modulated drive signals X.sub.1-X.sub.n contains a plurality of driving frequencies f.sub.1-f.sub.N. The modulation module #26 modulates the encoded drive signals Xc(t) using conventional frequency division multiplexing or orthogonal frequency division multiplexing (OFDM) as shown in Fig. 10. For example, Fig. 8 shows that a plurality of driving frequencies f.sub.1-f.sub.N are used to modulate the drive signal Xc(t) and the signal mixing is performed to generate the encoded and modulated drive signals X.sub.1-X.sub.n. Further in paragraph [0069]-WU discloses the capacitive touch system of this embodiment also includes a capacitive sensing matrix #200, a drive end #2T and a detection end #2R, and is different from Fig. 7 in that the modulation module #26 further generates a drive signal containing a plurality of driving frequencies to drive the capacitive sensing matrix #200. In addition, the modulation module #26 is still able to perform the phase modulation on the encoded drive signals Xc(t) corresponding to each row of the sensing elements as the above first embodiment such that the encoded and modulated drive signals corresponding to different rows of the sensing elements have a phase difference from each other to improve the dynamic detection range.), and a plurality of second frequency driving signals having a second frequency and respectively representing different (Fig. 7-9, #X2 called a drive signal. Paragraph [0071]-WU discloses the modulation module #26 modulates the encoded drive signals Xc(t) using frequency division multiplexing (FDM) to concurrently output a plurality of encoded and modulated drive signals X.sub.1-X.sub.n to each row of the sensing elements (or drive electrodes D.sub.1-D.sub.n), wherein each of the encoded and modulated drive signals X.sub.1-X.sub.n contains a plurality of driving frequencies f.sub.1-f.sub.N. The modulation module #26 modulates the encoded drive signals Xc(t) using conventional frequency division multiplexing or orthogonal frequency division multiplexing (OFDM) as shown in Fig. 10. For example, Fig. 8 shows that a plurality of driving frequencies f.sub.1-f.sub.N are used to modulate the drive signal Xc(t) and the signal mixing is performed to generate the encoded and modulated drive signals X.sub.1-X.sub.n. Further in paragraph [0069]-WU discloses the capacitive touch system of this embodiment also includes a capacitive sensing matrix #200, a drive end #2T and a detection end #2R, and is different from Fig. 7 in that the modulation module #26 further generates a drive signal containing a plurality of driving frequencies to drive the capacitive sensing matrix #200. In addition, the modulation module #26 is still able to perform the phase modulation on the encoded drive signals Xc(t) corresponding to each row of the sensing elements as the above first embodiment such that the encoded and modulated drive signals corresponding to different rows of the sensing elements have a phase difference from each other to improve the dynamic detection range.); a receiving circuit (Fig. 7-9, #2am called a multiplexer. Paragraph [0072]) to receive a response signal from a receiving electrode coupled with the transmitting electrodes by capacitances (Fig. 7-9. Paragraph [0060]-WU discloses As shown in FIG. 7, each column of the sensing elements of the capacitive sensing matrix 200 is coupled to the detection circuit 23 via a respective switch device SW.sub.1 to SW.sub.n or a multiplexer. Within each drive time slot K.sub.1 to K.sub.n of one scan period, the switch devices SW.sub.1 to SW.sub.n sequentially couple a corresponded column of the sensing elements to the detection circuit 23 to cause the detection circuit 23 to couple to the capacitive sensing matrix 200 and generate a detection matrix Md corresponding to each column of the sensing elements according to a detection signal y(t) of each column of the sensing elements. Further in paragraph [0072]-WU discloses the multiplexer #2am is used to, for example, couple the detection signals y(t) of different receiving electrodes S.sub.1-S.sub.n to an analog to digital converter #133 for digitization, wherein the function of the multiplexer #2am is similar to the switch devices SW.sub.1 to SW.sub.n of Fig. 7.); and a processing circuit (Fig. 7-9, #2R called a detection end. Paragraph [0047 and 0072]) to obtain a first frequency element corresponding to the first frequency and a second frequency element corresponding to the second frequency from the response signal (Fig. 7-9. Paragraph [0073]-WU discloses the detection circuit #23 is electrically coupled to the capacitive sensing matrix #200 and configured to respectively generate a detection matrix Md corresponding to each of the driving frequencies f.sub.1-f.sub.N according to a detection signal y(t) of each column of the sensing elements.). Further in paragraph [0077]-WU discloses the decoding module #27 respectively obtains a plurality of two-dimensional detection vectors i.sub.12+iq.sub.12 to corresponding to the sensing elements 20.sub.12-20.sub.nn. Accordingly, the processor 24 respectively calculates norm of vectors of n×n two-dimensional detection vectors corresponding to each of the driving frequencies f.sub.1-f.sub.N, i.e. N×n×n norm of vectors.), and decode the first frequency element and the second frequency element (Fig. 7-9. Paragraph [0064]-WU discloses for decoupling the superposed detection vectors associated with every input channel, the detection circuit #23 sends the detection matrix Md to the decoding module #27 for decoding thereby respectively generate a two-dimensional detection vector corresponding to every sensing element (e.g. 20.sub.11 to 20.sub.nn). For example, the decoding module #27 outputs two-dimensional detection vectors of every input channel (i.e. the sensing element) in one column (e.g., the second column) of the sensing elements as shown by equation (4), wherein the two-dimensional detection vector corresponding to input channel 1 of the second column of the sensing elements is represented by (i.sub.12+jq.sub.12), the two-dimensional detection vector corresponding to input channel 2 of the second column of the sensing elements is represented by (i.sub.22+jq.sub.22),.) to generate touch raw data for intersection points of the transmitting electrodes and the receiving electrode (Fig. 7-9. Paragraph [0076-0078]-WU discloses the decoding module #27 decodes the detection matrices Md_f.sub.1 to Md_f.sub.N to output a plurality of two-dimensional detection vectors corresponding to each of the sensing units (e.g., 20.sub.11-20.sub.nn shown in Fig. 7), wherein the plurality of two-dimensional detection vectors associated with each of the sensing elements respectively correspond to the driving frequencies f.sub.1-f.sub.N. More specifically, the decoding module #27 obtains a plurality of two-dimensional detection vectors i.sub.11+iq.sub.11 corresponding to the sensing elements 20.sub.11, and each two-dimensional detection vector i.sub.11+iq.sub.11 corresponds to one of the driving frequencies f.sub.1-f.sub.N (Wherein the raw data is the plurality of two-dimensional detection vectors corresponding to each of the sensing units (e.g., 20.sub.11-20.sub.nn shown in Fig. 7).).


Regarding Claim 2, WU teaches the touch sensing device of claim 1, WU further teach wherein the first frequency and the second frequency are orthogonal to each other and the plurality of first frequency driving signals comprise codes orthogonal to each other (Fig. 7-9. Paragraph [0030]-WU discloses the two mixing signals are, for example, continuous signals or vectors that are orthogonal or non-orthogonal to each other. In one aspect, the two mixing signals include a sine signal and a cosine signal. Further in paragraph [0071]-WU discloses the modulation module #26 modulates the encoded drive signals Xc(t) using frequency division multiplexing (FDM) to concurrently output a plurality of encoded and modulated drive signals X.sub.1-X.sub.n to each row of the sensing elements (or drive electrodes D.sub.1-D.sub.n), wherein each of the encoded and modulated drive signals X.sub.1-X.sub.n contains a plurality of driving frequencies f.sub.1-f.sub.N. The modulation module #26 modulates the encoded drive signals Xc(t) using conventional frequency division multiplexing or orthogonal frequency division multiplexing (OFDM) as shown in Fig. 10. For example, Fig. 8 shows that a plurality of driving frequencies f.sub.1-f.sub.N are used to modulate the drive signal Xc(t) and the signal mixing is performed to generate the encoded and modulated drive signals X.sub.1-X.sub.n. Please also read paragraph [0009]-WU discloses wherein the mixing signal is generated by modulating a drive signal using, for example, frequency division multiplexing or orthogonal frequency division multiplexing.).

Regarding Claim 3, WU teaches the touch sensing device of claim 1, WU further teach wherein the processing circuit (Fig. 7-9, #2R called a detection end. Paragraph [0047 and 0072]) (Fig. 7-9. Paragraph [0062]), wherein the basic response signal corresponds to a signal formed in the receiving electrode when there is no proximity or touch of an external object (Fig. 6-9. Paragraph [0059]-WU discloses the encoded and modulated drive signals inputted into each row of the sensing elements in other drive time slots k=2 to k=n are also shown in Fig. 6. In addition, signal lines of the capacitive sensing matrix #200 have different reactance with respect to drive signals of different channels, and an one-dimensional matrix [y.sub.1 y.sub.2 . . . y.sub.n].sup.T may be used to represent a reactance matrix of the capacitive sensing matrix #200 mathematically. In one scan period, when the capacitive sensing matrix #200 is not touched, the reactance matrix is substantially unchanged; whereas when a touch occurs, at least one matrix element of the reactance matrix is changed such that the detection signal y(t) is changed accordingly. Please also read paragraph [0067].). 

Regarding Claim 4, WU teaches the touch sensing device of claim 3, WU further teach wherein the basic response signal is generated according to a pattern previously stored in a memory (Fig. 7-9. Paragraph [0067]-WU discloses when the drive signal X(t) is also amplitude modulated in this embodiment, the processor #24 may further include an automatic level control (ALC) to eliminate the amplitude shift. For example, the control parameter of the ALC when the capacitive sensing matrix #200 is not touched is previously stored in the processor #24 (or an additional memory) to allow detection results of every sensing element to be substantially identical. Accordingly, when a touch occurs, it is able to identify the touch event more accurately.).


Regarding Claim 11, WU teaches a method of sensing a touch, comprising: supplying to transmitting electrodes a plurality of first frequency driving signals having a first frequency and respectively representing different codes (Fig. 7-9, #X1 called a drive signal. Paragraph [0071]-WU discloses the modulation module #26 modulates the encoded drive signals Xc(t) using frequency division multiplexing (FDM) to concurrently output a plurality of encoded and modulated drive signals X.sub.1-X.sub.n to each row of the sensing elements (or drive electrodes D.sub.1-D.sub.n), wherein each of the encoded and modulated drive signals X.sub.1-X.sub.n contains a plurality of driving frequencies f.sub.1-f.sub.N. The modulation module #26 modulates the encoded drive signals Xc(t) using conventional frequency division multiplexing or orthogonal frequency division multiplexing (OFDM) as shown in Fig. 10. For example, Fig. 8 shows that a plurality of driving frequencies f.sub.1-f.sub.N are used to modulate the drive signal Xc(t) and the signal mixing is performed to generate the encoded and modulated drive signals X.sub.1-X.sub.n. Further in paragraph [0069]-WU discloses the capacitive touch system of this embodiment also includes a capacitive sensing matrix #200, a drive end #2T and a detection end #2R, and is different from Fig. 7 in that the modulation module #26 further generates a drive signal containing a plurality of driving frequencies to drive the capacitive sensing matrix #200. In addition, the modulation module #26 is still able to perform the phase modulation on the encoded drive signals Xc(t) corresponding to each row of the sensing elements as the above first embodiment such that the encoded and modulated drive signals corresponding to different rows of the sensing elements have a phase difference from each other to improve the dynamic detection range.), and a plurality of second frequency driving signals having a second frequency and respectively representing different codes (Fig. 7-9, #X2 called a drive signal. Paragraph [0071]-WU discloses the modulation module #26 modulates the encoded drive signals Xc(t) using frequency division multiplexing (FDM) to concurrently output a plurality of encoded and modulated drive signals X.sub.1-X.sub.n to each row of the sensing elements (or drive electrodes D.sub.1-D.sub.n), wherein each of the encoded and modulated drive signals X.sub.1-X.sub.n contains a plurality of driving frequencies f.sub.1-f.sub.N. The modulation module #26 modulates the encoded drive signals Xc(t) using conventional frequency division multiplexing or orthogonal frequency division multiplexing (OFDM) as shown in Fig. 10. For example, Fig. 8 shows that a plurality of driving frequencies f.sub.1-f.sub.N are used to modulate the drive signal Xc(t) and the signal mixing is performed to generate the encoded and modulated drive signals X.sub.1-X.sub.n. Further in paragraph [0069]-WU discloses the capacitive touch system of this embodiment also includes a capacitive sensing matrix #200, a drive end #2T and a detection end #2R, and is different from Fig. 7 in that the modulation module #26 further generates a drive signal containing a plurality of driving frequencies to drive the capacitive sensing matrix #200. In addition, the modulation module #26 is still able to perform the phase modulation on the encoded drive signals Xc(t) corresponding to each row of the sensing elements as the above first embodiment such that the encoded and modulated drive signals corresponding to different rows of the sensing elements have a phase difference from each other to improve the dynamic detection range.), receiving a response signal to the plurality of first frequency driving signals and the plurality of second frequency driving signals from a receiving electrode coupled with the transmitting electrodes by capacitances (Fig. 7-9. Paragraph [0060]-WU discloses As shown in FIG. 7, each column of the sensing elements of the capacitive sensing matrix 200 is coupled to the detection circuit 23 via a respective switch device SW.sub.1 to SW.sub.n or a multiplexer. Within each drive time slot K.sub.1 to K.sub.n of one scan period, the switch devices SW.sub.1 to SW.sub.n sequentially couple a corresponded column of the sensing elements to the detection circuit 23 to cause the detection circuit 23 to couple to the capacitive sensing matrix 200 and generate a detection matrix Md corresponding to each column of the sensing elements according to a detection signal y(t) of each column of the sensing elements. Further in paragraph [0072]-WU discloses the multiplexer #2am is used to, for example, couple the detection signals y(t) of different receiving electrodes S.sub.1-S.sub.n to an analog to digital converter #133 for digitization, wherein the function of the multiplexer #2am is similar to the switch devices SW.sub.1 to SW.sub.n of Fig. 7.); obtaining a first frequency element corresponding to the first frequency and a second frequency element corresponding to the second frequency from the response signal (Fig. 7-9. Paragraph [0073]-WU discloses the detection circuit #23 is electrically coupled to the capacitive sensing matrix #200 and configured to respectively generate a detection matrix Md corresponding to each of the driving frequencies f.sub.1-f.sub.N according to a detection signal y(t) of each column of the sensing elements.). Further in paragraph [0077]-WU discloses the decoding module #27 respectively obtains a plurality of two-dimensional detection vectors i.sub.12+iq.sub.12 to corresponding to the sensing elements 20.sub.12-20.sub.nn. Accordingly, the processor 24 respectively calculates norm of vectors of n×n two-dimensional detection vectors corresponding to each of the driving frequencies f.sub.1-f.sub.N, i.e. N×n×n norm of vectors.); decoding the first frequency element and the second frequency element (Fig. 7-9. Paragraph [0064]-WU discloses for decoupling the superposed detection vectors associated with every input channel, the detection circuit #23 sends the detection matrix Md to the decoding module #27 for decoding thereby respectively generate a two-dimensional detection vector corresponding to every sensing element (e.g. 20.sub.11 to 20.sub.nn). For example, the decoding module #27 outputs two-dimensional detection vectors of every input channel (i.e. the sensing element) in one column (e.g., the second column) of the sensing elements as shown by equation (4), wherein the two-dimensional detection vector corresponding to input channel 1 of the second column of the sensing elements is represented by (i.sub.12+jq.sub.12), the two-dimensional detection vector corresponding to input channel 2 of the second column of the sensing elements is represented by (i.sub.22+jq.sub.22),.) to generate touch raw data for intersection points of the transmitting electrodes and the receiving electrode (Fig. 7-9. Paragraph [0076-0078]-WU discloses the decoding module #27 decodes the detection matrices Md_f.sub.1 to Md_f.sub.N to output a plurality of two-dimensional detection vectors corresponding to each of the sensing units (e.g., 20.sub.11-20.sub.nn shown in Fig. 7), wherein the plurality of two-dimensional detection vectors associated with each of the sensing elements respectively correspond to the driving frequencies f.sub.1-f.sub.N. More specifically, the decoding module #27 obtains a plurality of two-dimensional detection vectors i.sub.11+iq.sub.11 corresponding to the sensing elements 20.sub.11, and each two-dimensional detection vector i.sub.11+iq.sub.11 corresponds to one of the driving frequencies f.sub.1-f.sub.N (Wherein the raw data is the plurality of two-dimensional detection vectors corresponding to each of the sensing units (e.g., 20.sub.11-20.sub.nn shown in Fig. 7).); and analyzing the touch raw data to generate touch data including touch coordinates (Fig. 6-9. Paragraph [0049]).


Regarding Claim 12, WU teaches the method of sensing a touch of claim 11, WU further teach wherein the first frequency element and the second frequency element are respectively obtained by extracting the first frequency element and the second frequency element from a signal obtained by (Fig. 7-9. Paragraph [0062]-WU discloses after one scan period (i.e. one frame), the detection signal y(t) from every column of the sensing elements of the capacitive sensing matrix 200 may be represented by X(t)×[encoding matrix]×[modulation matrix]×[reactance matrix] as shown in equation (3) mathematically, wherein matrix elements of the encoding matrix are determined according to the encoding method being used; matrix elements of the modulation matrix are determined according to the modulation mechanism being used; and matrix elements of the reactance matrix are determined according to the capacitive sensing matrix #200. Further in paragraph [0085]-WU discloses the processor #24 may further calculate an average, a summation or a weighted summation of the plurality of two-dimensional detection vectors corresponding to different driving frequencies associated with every sensing element to improve the identification accuracy.), wherein the basic response signal corresponds to a signal formed in the receiving electrode when there is no proximity or touch of an external object (Fig. 6-9. Paragraph [0059]-WU discloses the encoded and modulated drive signals inputted into each row of the sensing elements in other drive time slots k=2 to k=n are also shown in Fig. 6. In addition, signal lines of the capacitive sensing matrix #200 have different reactance with respect to drive signals of different channels, and an one-dimensional matrix [y.sub.1 y.sub.2 . . . y.sub.n].sup.T may be used to represent a reactance matrix of the capacitive sensing matrix #200 mathematically. In one scan period, when the capacitive sensing matrix #200 is not touched, the reactance matrix is substantially unchanged; whereas when a touch occurs, at least one matrix element of the reactance matrix is changed such that the detection signal y(t) is changed accordingly. Please also read paragraph [0067].). 


Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made.



Claim 6, is rejected under 35 U.S.C. 103 as being unpatentable over WU (US 2017/0262092 A1), hereinafter referenced as WU and in view of TANAKA et al. (US 2018/0074641 A1), hereinafter referenced as TANAKA.

Regarding Claim 6, WU teaches the touch sensing device of claim 1, WU fail to explicitly teach wherein the processing circuit obtains the first frequency element and the second frequency element using a Fast Fourier Transform (FF1).
However, TANAKA explicitly teaches wherein the processing circuit obtains the first frequency element and the second frequency element using a Fast Fourier Transform (FF1) (Fig. 5 and Fig. 17. Paragraph [0163]-TANAKA discloses as thus described, when the calculation is limitedly performed on the component of the fundamental frequency f.sub.k, not performed on all the frequency components of the response signal, this largely reduces the calculation amount, and effectively reduces the circuit size, compared with the case when a fast Fourier transform circuit is used, for example. It should be noted that the calculation of the frequency domain representation is not necessarily limited to the fundamental frequency f.sub.k; the frequency domain representations of the second and third harmonic components as well as the fundamental frequency f.sub.k may be calculated. In an alternative embodiment, a frequency domain representation of a different characteristic frequency component(s) may be calculated.).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention was made to combine the teachings of WU of having a touch sensing device comprising: a driving circuit to supply to transmitting electrodes a plurality of first frequency driving 
Wherein having WU`s a touch system wherein the processing circuit obtains the first frequency element and the second frequency element using a Fast Fourier Transform (FF1).
The motivation behind the modification would have been to obtain a touch input system that enhances the touch input functionality and input accuracy with both pen and finger input, since both WU and TANAKA are units that process capacitive touch sensors of two-dimensional matrix. Wherein WU touch detection system uses different driving frequency signals to detect multi touch and obtain accuracy, while TANAKA capacitive sensor system that process data by Fast Fourier Transform and effectively improves the S/N ratio of the response signal.  Please see WU (US 2017/0262092 A1), Paragraph [0009] and TANAKA et al. (US 2018/0074641 A1), Paragraph [0006 and 0010].




Claim 7, is rejected under 35 U.S.C. 103 as being unpatentable over WU (US 2017/0262092 A1), hereinafter referenced as WU.

Regarding Claim 7, WU teaches the touch sensing device of claim 1, WU in embodiment Fig. 7-9 Fail to explicitly further teach wherein a matrix of codes represented by the first frequency driving signals is identical to a matrix of codes represented by the second frequency driving signals.
However, WU in embodiment Fig. 5 explicitly teaches wherein a matrix of codes represented by the first frequency driving signals is identical to a matrix of codes represented by the second frequency driving signals (Fig. 5. Paragraph [0039]-WU in embodiment Fig. 5 discloses a plurality of sensing elements #10 arranged in matrix forms a capacitive sensing matrix which is used as a touch panel. Each row of the sensing elements 10 is respectively driven by one of drive circuits 12.sub.1-12.sub.n and the detection circuit 13 detects output signals y(t) of every column of the sensing elements #10 through a plurality of switch devices SW.sub.1-SW.sub.m or a multiplexer. As shown in FIG. 5, the drive circuit 12.sub.1 is configured to drive a first row of sensing elements 10.sub.11-10.sub.1m; the drive circuit 12.sub.2 is configured to drive a second row of sensing elements 10.sub.21-10.sub.2m; . . . ;. Further in paragraph [0040]- WU in embodiment Fig. 5 discloses The drive circuits 12.sub.1-12.sub.n are respectively coupled to the first electrode of one row of the sensing elements 10. For example, a timing controller 11 (Wherein the timing controller driving signals #X(t) is the code signal for each row. Wherein each time interval is identical.) is operable to control the drive circuits 12.sub.1-12.sub.n to respectively output a drive signal X(t) to the first electrode of the sensing elements #10. The drive circuits 12.sub.1-12.sub.n are configured to sequentially or concurrently drive the sensing elements #10.sub.11 to 10.sub.nm. It is appreciated that the drive circuits #12.sub.1-12.sub.n in Fig. 5 may be integrated with the timing controller #11 to form a signal drive circuit.).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention was made to combine the teachings of WU of having a touch sensing device comprising: a driving circuit to supply to transmitting electrodes a plurality of first frequency driving signals having a first frequency and respectively representing different codes, and a plurality of second frequency driving signals having a second frequency and respectively representing different codes; a receiving circuit to receive a response signal from a receiving electrode coupled with the transmitting electrodes by capacitances; and a processing circuit to obtain a first frequency element corresponding to the first frequency and a second frequency element corresponding to the second frequency from the response signal, and decode the first frequency element and the second frequency element to generate touch raw data for intersection points of the transmitting electrodes and the receiving electrode, with the 
Wherein having WU`s a touch system wherein a matrix of codes represented by the first frequency driving signals is identical to a matrix of codes represented by the second frequency driving signals.
The motivation behind the modification would have been to obtain an touch input system that enhances the touch input functionality and input accuracy, since WU in the embodiments are used to reduce interference and increase accuracy in capacitive touch detection sensors, Please see WU (US 2017/0262092 A1), Paragraph [0009].


Claim 8, is rejected under 35 U.S.C. 103 as being unpatentable over WU (US 2017/0262092 A1), hereinafter referenced as WU and in view of NORDLINDER (US 2013/0215004 A1), hereinafter referenced as NORDLINDER.

Regarding Claim 8, WU teaches the touch sensing device of claim 7, WU fail to explicitly teach the matrix of codes is a matrix of perfect codes.
However, NORDLINDER explicitly teaches the matrix of codes is a matrix of perfect codes (Fig. 1. Paragraph [0109]-NORDLINDER discloses as used herein the term Data Matrix code (or perfect Data Matrix code) refers to a code which is a two-dimensional matrix code consisting usually of black and white "cells" or modules arranged in either a square or rectangular pattern. The information to be encoded can be text or raw data.).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention was made to combine the teachings of WU of having a touch sensing device comprising: a driving circuit to supply to transmitting electrodes a plurality of first frequency driving signals having a first frequency and respectively representing different codes, and a plurality of second frequency driving signals having a second frequency and respectively representing different codes; a 
Wherein having WU`s a touch system wherein the matrix of codes is a matrix of perfect codes.
The motivation behind the modification would have been to obtain a touch input system that enhances the touch input functionality and input accuracy with both pen and finger input, since both WU and NORDLINDER are units that process code data sensors of two-dimensional matrix. Wherein WU touch detection system uses different driving frequency signals to detect multi touch and obtain accuracy, while NORDLINDER sensor system that process matrix of perfect codes.  Please see WU (US 2017/0262092 A1), Paragraph [0009] and NORDLINDER (US 2013/0215004 A1), Paragraph [0004 and 0010].


Claim 9, is rejected under 35 U.S.C. 103 as being unpatentable over WU (US 2017/0262092 A1), hereinafter referenced as WU and in view of Agari et al. (US 2010/0253647 A1), hereinafter referenced as Agari.


Regarding Claim 9, WU teaches the touch sensing device of claim 1, Although, WU teaches the driving circuit and the first and second frequency. WU fail to explicitly teach wherein the driving circuit comprises a switching circuit to selectively output a driving high voltage or a driving low voltage and a drive control circuit to supply a drive control signal to the switching circuit and generates the first frequency driving signals and the second frequency driving signals by controlling the switching circuit according to the drive control signal.
However, Agari explicitly teaches wherein the driving circuit comprises a switching circuit (Fig. 4, #20a-b called analog multiplexer circuits. Paragraph [0035]) to selectively output a driving high voltage or a driving low voltage (Fig. 4. Paragraph [0035]-Agari discloses in Fig. 4, the detection circuit 19 of Fig. 3 is constituted of first switching circuits 20a and 20b (hereinafter, a first column switching circuit 20a and a first row switching circuit 20b are referred to as analog multiplexer circuits 20a and 20b, respectively). Further in paragraph [0036]-Agari discloses each of the detection column wire groups 6 is connected to the analog multiplexer circuit 20a which switches the connection from eight to one. Similarly, one end (the right end in FIG. 4) of each of the detection row wire groups 7 is connected to the analog multiplexer circuit 20b which switches the connection from eight to one. Then, respective output ends of the analog multiplexer circuits 20a and 20b are commonly connected to an input end of the oscillator circuit 21. Each of the analog multiplexer circuits 20a and 20b selects its connection in response to a command of a control signal outputted from the detection control circuit 25 and sequentially switches the connection between the detection wire group and the oscillator circuit 21 one by one (wherein the selected wire is driven at a high voltage while the unselected is driven at a low voltage.).) and a drive control circuit (Fig. 4, #25 called a detection control circuit. Paragraph [0036]) to supply a drive control signal to the switching circuit and generates the first frequency driving signals and the second frequency driving signals by controlling the switching circuit according to the drive control signal (Fig. 4. Paragraph [0036]-Agari discloses each of the analog multiplexer circuits 20a and 20b selects its connection in response to a command of a control signal outputted from the detection control circuit 25 and sequentially switches the connection between the detection wire group and the oscillator circuit 21 one by one. Please also read paragraph [0037]).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention was made to combine the teachings of WU of having a touch sensing device comprising: a driving circuit to supply to transmitting electrodes a plurality of first frequency driving signals having a first frequency and respectively representing different codes, and a plurality of second frequency driving signals having a second frequency and respectively representing different codes; a receiving circuit to receive a response signal from a receiving electrode coupled with the transmitting 
Wherein having WU`s a touch system wherein the driving circuit comprises a switching circuit to selectively output a driving high voltage or a driving low voltage and a drive control circuit to supply a drive control signal to the switching circuit and generates the first frequency driving signals and the second frequency driving signals by controlling the switching circuit according to the drive control signal.
The motivation behind the modification would have been to obtain a touch input system that enhances the touch input functionality and input accuracy with both pen and finger input, since both WU and Agari are capacitive touch detection systems that uses multiplexors and transmitting input frequency signals. Wherein WU touch detection system uses different driving frequency signals to detect multi touch and obtain accuracy, while Agari touch sensor system wherein detection is performed again with increased detection accuracy and interpolation is performed. Therefore, as compared with the case where the detection accuracy is high all the time, it is possible to shorten the time required for detection while ensuring the detection accuracy.  Please see WU (US 2017/0262092 A1), Paragraph [0009] and Agari et al. (US 2010/0253647 A1), Paragraph [0012].



Claims 13-15, arerejected under 35 U.S.C. 103 as being unpatentable over WU (US 2017/0262092 A1), hereinafter referenced as WU and in view of JANG et al. (US 2019/0102021 A1), hereinafter referenced as JANG.

Regarding Claim 13, WU teaches a touch sensing device (Fig. 7, #2 called a capacitive touch system. Paragraph [0051]) comprising: a driving circuit (Fig. 7, #2T called a drive end. Paragraph [0047]) to supply at least one first frequency driving signal having a first frequency and at least one second frequency driving signal having a second frequency to transmitting electrodes (Fig. 7-9, #X1 called a drive signal. Paragraph [0071]-WU discloses the modulation module #26 modulates the encoded drive signals Xc(t) using frequency division multiplexing (FDM) to concurrently output a plurality of encoded and modulated drive signals X.sub.1-X.sub.n to each row of the sensing elements (or drive electrodes D.sub.1-D.sub.n), wherein each of the encoded and modulated drive signals X.sub.1-X.sub.n contains a plurality of driving frequencies f.sub.1-f.sub.N. The modulation module #26 modulates the encoded drive signals Xc(t) using conventional frequency division multiplexing or orthogonal frequency division multiplexing (OFDM) as shown in Fig. 10. For example, Fig. 8 shows that a plurality of driving frequencies f.sub.1-f.sub.N are used to modulate the drive signal Xc(t) and the signal mixing is performed to generate the encoded and modulated drive signals X.sub.1-X.sub.n. Further in paragraph [0069]-WU discloses the capacitive touch system of this embodiment also includes a capacitive sensing matrix #200, a drive end #2T and a detection end #2R, and is different from Fig. 7 in that the modulation module #26 further generates a drive signal containing a plurality of driving frequencies to drive the capacitive sensing matrix #200. In addition, the modulation module #26 is still able to perform the phase modulation on the encoded drive signals Xc(t) corresponding to each row of the sensing elements as the above first embodiment such that the encoded and modulated drive signals corresponding to different rows of the sensing elements have a phase difference from each other to improve the dynamic detection range.); a receiving circuit (Fig. 7-9, #2am called a multiplexer. Paragraph [0072]) to receive a response signal from a receiving electrode coupled with the transmitting electrodes by capacitances (Fig. 7-9. Paragraph [0060]-WU discloses As shown in FIG. 7, each column of the sensing elements of the capacitive sensing matrix 200 is coupled to the detection circuit 23 via a respective switch device SW.sub.1 to SW.sub.n or a multiplexer. Within each drive time slot K.sub.1 to K.sub.n of one scan period, the switch devices SW.sub.1 to SW.sub.n sequentially couple a corresponded column of the sensing elements to the detection circuit 23 to cause the detection circuit 23 to couple to the capacitive sensing matrix 200 and generate a detection matrix Md corresponding to each column of the sensing elements according to a detection signal y(t) of each column of the sensing elements. Further in paragraph [0072]-WU discloses the multiplexer #2am is used to, for example, couple the detection signals y(t) of different receiving electrodes S.sub.1-S.sub.n to an analog to digital converter #133 for digitization, wherein the function of the multiplexer #2am is similar to the switch devices SW.sub.1 to SW.sub.n of Fig. 7.); and a processing circuit (Fig. 7-9, #2R called a detection end. Paragraph [0047 and 0072]) to obtain a first frequency element corresponding to the first frequency and a second frequency element corresponding to the second frequency from the response signal (Fig. 7-9. Paragraph [0073]-WU discloses the detection circuit #23 is electrically coupled to the capacitive sensing matrix #200 and configured to respectively generate a detection matrix Md corresponding to each of the driving frequencies f.sub.1-f.sub.N according to a detection signal y(t) of each column of the sensing elements.). Further in paragraph [0077]-WU discloses the decoding module #27 respectively obtains a plurality of two-dimensional detection vectors i.sub.12+iq.sub.12 to corresponding to the sensing elements 20.sub.12-20.sub.nn. Accordingly, the processor 24 respectively calculates norm of vectors of n×n two-dimensional detection vectors corresponding to each of the driving frequencies f.sub.1-f.sub.N, i.e. N×n×n norm of vectors.), to generate touch raw data for intersection points of the transmitting electrodes and the receiving electrode using the first frequency element and the second frequency element (Fig. 7-9. Paragraph [0073]-WU discloses the detection circuit #23 is electrically coupled to the capacitive sensing matrix #200 and configured to respectively generate a detection matrix Md corresponding to each of the driving frequencies f.sub.1-f.sub.N according to a detection signal y(t) of each column of the sensing elements.). Further in paragraph [0077]-WU discloses the decoding module #27 respectively obtains a plurality of two-dimensional detection vectors i.sub.12+iq.sub.12 to corresponding to the sensing elements 20.sub.12-20.sub.nn. Accordingly, the processor 24 respectively calculates norm of vectors of n×n two-dimensional detection vectors corresponding to each of the driving frequencies f.sub.1-f.sub.N, i.e. N×n×n norm of vectors.).
Although, WU teaches a third frequency. WU fail to explicitly teach to extract a signal corresponding to a third frequency from the response signal to recognize a downlink signal from an active touch pen. 
However, JANG explicitly teaches to extract a signal corresponding to a third frequency from the response signal to recognize a downlink signal from an active touch pen (Fig. 1. Paragraph [0015-0016]-JANG discloses the downlink signal output from each of the two or more pens may be or may include a unique code corresponding to the unique information. The unique code expressed by the downlink signal output from each of the two or more pens may be a direct sequence spread spectrum code orthogonal to each other. The unique information of the downlink signal output from each of the two or more pens may be a unique frequency of the downlink signal output from each of the two or more pens.).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention was made to combine the teachings of WU of having a touch sensing device comprising: a driving circuit to supply at least one first frequency driving signal having a first frequency and at least one second frequency driving signal having a second frequency to transmitting electrodes; a receiving circuit to receive a response signal from a receiving electrode coupled with the transmitting electrodes by capacitances; and a processing circuit to obtain a first frequency element corresponding to the first frequency and a second frequency element corresponding to the second frequency from the response signal, to generate touch raw data for intersection points of the transmitting electrodes and the receiving electrode using the first frequency element and the second frequency element, with the teachings of JANG of having wherein to extract a signal corresponding to a third frequency from the response signal to recognize a downlink signal from an active touch pen.
Wherein having WU`s a touch system wherein to extract a signal corresponding to a third frequency from the response signal to recognize a downlink signal from an active touch pen.
The motivation behind the modification would have been to obtain a touch input system that enhances the touch input functionality and input accuracy with both pen and finger input, since both WU and JANG are touch detecting systems that detect multi input. Wherein WU touch detection system uses different driving frequency signals to detect multi touch and obtain accuracy, while JANG touch detection 


Regarding Claim 14, WU in view of JANG teaches the touch sensing device of claim 13, Although, JANG teaches third frequency that comprises a downlink signal, WU explicitly teach wherein the first frequency, the second frequency, and the third frequency are orthogonal to each other (Fig. 1. Paragraph [0009]-WU discloses wherein the mixing signal is generated by modulating a drive signal using, for example, frequency division multiplexing or orthogonal frequency division multiplexing.).


Regarding Claim 15, WU in view of JANG teaches the touch sensing device of claim 13, WU further teaches wherein the driving circuit (Fig. 7, #2T called a drive end. Paragraph [0047]) supplies a plurality of first frequency driving signals respectively representing different codes and a plurality of second frequency driving signals respectively (Fig. 7-9, #X1(tk) and #X2(tk) called a drive signal for the first and second input channel respectively. Paragraph [0048]-WU discloses the drive end 2T is configured to concurrently input encoded and modulated drive signals to a plurality of input channels (or a plurality of drive electrodes D.sub.1 to D.sub.n) in each drive time slot of a plurality of drive time slots of a scan period (or a frame period) of the capacitive sensing matrix #200 in operation. Further in paragraph [0055]-WU discloses the encoded drive signals Xc(t) may also be amplitude and phase modulated, e.g., using quadrature amplitude modulation. For example in Fig. 7, the modulation module 26 outputs an encoded and modulated drive signal X.sub.1(t.sub.k) to a first input channel, an encoded and modulated drive signal X.sub.2(t.sub.k) to a second input channel . . . and an encoded and modulated drive signal X.sub.n(t.sub.k) to an nth input channel, wherein k is referred to each drive time slot in a scan period herein, and X.sub.1(t.sub.k) to X.sub.n(t.sub.k) may be referred to Fig. 6. Please also read [0069 and 0071].) representing different codes to the transmitting electrodes (Fig. 6-9. Paragraph [0058]) and the processing circuit (Fig. 7-9, #2R called a detection end. Paragraph [0047 and 0072]) decodes the first frequency element and the second frequency element to generate the touch raw data (Fig. 7-9. Paragraph [0076-0078]-WU discloses the decoding module #27 decodes the detection matrices Md_f.sub.1 to Md_f.sub.N to output a plurality of two-dimensional detection vectors corresponding to each of the sensing units (e.g., 20.sub.11-20.sub.nn shown in Fig. 7), wherein the plurality of two-dimensional detection vectors associated with each of the sensing elements respectively correspond to the driving frequencies f.sub.1-f.sub.N. More specifically, the decoding module #27 obtains a plurality of two-dimensional detection vectors i.sub.11+iq.sub.11 corresponding to the sensing elements 20.sub.11, and each two-dimensional detection vector i.sub.11+iq.sub.11 corresponds to one of the driving frequencies f.sub.1-f.sub.N (Wherein the raw data is the plurality of two-dimensional detection vectors corresponding to each of the sensing units (e.g., 20.sub.11-20.sub.nn shown in Fig. 7).).

Allowable Subject Matter
Claims 5, and 10 are therefrom objected to as being dependent upon rejected base claims, claim 1, and 4, but would be allowable if rewritten in independent form including all of the limitations of the base claims and any intervening claims.

The following is a statement of reasons for the indication of allowable subject matter:  
Regarding claim 5, the prior arts fail to explicitly teach, wherein the basic response signal is generated by converting data for the pattern stored in the memory into an analog signal and adjusting a gain or an offset of the analog signal, as claimed in claim 5.

Regarding claim 10, the prior arts fail to explicitly teach, wherein the driving circuit generates the first frequency driving signals and the second frequency driving signals using an exclusive OR (XOR) logic element into one input terminal of which a square wave having a specific frequency is inputted and into another terminal of which a code value or an inversed code value is inputted, as claimed in claim 10.


Conclusion

Listed below are the prior arts made of record and not relied upon but are considered pertinent to applicant`s disclosure.
(a)	Jota Costa (US 2017/0024052 A1)- Disclosed are a method and corresponding touch sensitive device that detects touch and provides tactile feedback. In an embodiment, the device includes a touch interface having row conductors and column conductors. A first row signal generator transmits a first row signal on a first row conductor. A second row signal generator transmits a second row signal on a second row conductor, the second row signal being orthogonal to the first row signal. A third row signal generator generates an electrotactile discharge signal on at least one of the row conductors........ Please see Fig. 1. Abstract.
(b)	Mizuhashi et al.  (US 2015/0370401 A1)- a plurality of touch detection drive electrodes which are arranged in a column of the liquid crystal element arrangement, and to which a drive signal for detecting a touch is supplied; and a touch control part that specifies a touch detection drive electrode from the a plurality of touch detection drive electrodes. Here, the drive signal is supplied to the touch detection drive electrode specified by the touch control part....... Fig. 1-2. Abstract.
(c)	Leigh et al. (US 2015/0301651 A1)- A touch sensitive device includes a touch interface having rows and columns, a signal generator for generating a plurality of unique orthogonal signals on at least a plurality of the rows, respectively, and a frequency converter. The frequency converter receives a first touch signal present on at least one of the plurality of columns, converts the first touch signal to a second signal having a second center frequency, and outputs the second signal. A touch processor is identifies touch on the touch interface by processing the second signal having the second center frequency and outputting touch event data......... Fig. 7. Abstract.
(d)	Yoon et al. (US 2014/0198053 A1)- A method for sensing touch on a touch panel including a plurality of drive lines and a plurality of sensing lines, wherein the drive lines and the sensing lines cross each other, the method including: applying parallelly sensing signals having mutually different frequencies to at least two out of a plurality of the drive lines; and separating only a signal having a specific frequency from signals outputted from the sensing line........... Fig. 1. Abstract.
(e)	Chen et al. (US 2013/0257790 A1)- A capacitive touch device includes a capacitive touch panel, a driving control unit, k ADCs, a multiplex network and a processing unit. The capacitive touch panel has an m.times.n sensing point matrix formed by m driving line and n sensing lines. The driving control unit is coupled to the m driving lines. The multiplex network connects the n sensing lines and the k ADCs by time-domain multiplexing. The processing unit is coupled to the k ADCs. At least a part of the driving lines and at least a part of the sensing lines are assigned to be electrically connected. The processing unit senses according to multiple frequencies to obtain multiple signal strength values, and selects the frequency corresponding to a smallest signal value to be a sensing frequency of the capacitive touch device.......... Fig. 1. Abstract.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to CHINEYERE D WILLS-BURNS whose telephone number is (571)272-9752.  The examiner can normally be reached on Monday -Friday, 7:00 am - 5:00 pm.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Nitin Patel (Kumar) can be reached on 571-272-7677.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.

/CHINEYERE D WILLS-BURNS/Primary Examiner, Art Unit 2628